Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.

Regarding claim 8 and claim 1, Applicants argue Terem fails to disclose “determining, based on the plurality of content segments, a plurality of identifiers indicative of different types of manifest fields associated with playback of the content asset”.  The examiner respectfully disagrees.
Terem discloses manifest files include identifiers to the video segments of the requested streaming video content, as well as identifiers (e.g., Internet addresses) to ad segments.  Identifiers as a component of a manifest file read on manifest fields, i.e., the plain English definition of fields such as a part of a record, representing an item of data.  That the identifiers represent video segments or advertisement segments reads on the broadly claimed features of the claim limitation.  The claims do not require that the “different types of manifest fields” are indicative of different data structure elements. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further with respect to claim 1, Terem discloses determining a plurality of identifiers stored in the plurality of content segments and indicative of different types of manifest fields.  Here again the identifiers represent video segments or advertisement segments reading according to a broadest reasonable interpretation on being indicative of different types of manifest fields. Furthermore, the identifiers are stored in the manifest file segment identifiers, see e.g. Fig 4 and [0059-0059], which under a broadest reasonable interpretation of the claim terms read on content segments of the manifest file.
	Regarding claim 15, Terem discloses determining a plurality of content segments associated with a content asset.  Here again the identifiers are stored in the manifest file segment identifiers as analyzed above.  Terem does not explicitly disclose causing an identifier to be stored in the corresponding segment of the manifest file.  Su discloses that it was known to store identifiers with corresponding segments as analyzed with respect to the rejection of claim 15 below. It is the combined teachings of Terem in view of Su which would predictably result in causing the plurality of identifiers to be stored in the at least one of the plurality of content segments.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the reasons stated above the rejections are maintained.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terem et al. (US 2021/0211748).

Regarding claim 8, Terem discloses a method comprising: 
determining, by a first device, a plurality of content segments generated by a second device and associated with a content asset (See Fig 1A, [0039]server 110 sends requested content and other data where second edge computing device may segment, encrypt, re-encode video data and transmit data to a user device.);
determining, based on the plurality of content segments, a plurality of identifiers

generating, by the first device and based on the plurality of identifiers, a manifest file for
facilitating playback of the plurality of content segments (See [0030] [0039] generating a manifest file so that a user device may request the corresponding segments of content).

Regarding claim 12, Terem further discloses the method of claim 8, wherein generating the manifest file comprises adding, to the manifest file, data structure elements logically organizing the plurality of content segments for playback, wherein the data structure elements are determined based on the plurality of identifiers and comprise corresponding identifiers based on the plurality of identifiers (See [0030] [0039] [0058] manifest file may use data structure to list video segment identifiers).

Regarding claim 13, Terem further discloses the method of claim 8, wherein determining the plurality of content segments comprises determining the plurality of content segments in one or more of a logical location or a directory of a storage device (See [0058] manifest file containing segment identifiers point to physical location of video segments).

Regarding claim 14, Terem further discloses the method of claim 8, wherein the first device comprises one or more of an origin server, an edge device, a content delivery network device, or a content packager, and wherein the second device comprises one or more of a .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terem et al. (US 2021/0211748) in view of Gordon (US 2016/0127440).

Regarding claim 1, Terem discloses a method comprising:
determining a plurality of identifiers stored in the plurality of content segments and indicative of different types of manifest fields (See [0030] and [0039] Manifest file contains identifiers for requested streaming video content as well as identifiers (e.g. internet address) to ad segments.); and
generating, by the first device and based on the plurality of identifiers, a manifest file for facilitating playback of the plurality of content segments (See [0030] and [0039] generating a manifest file contains identifiers for requested streaming video content as well as identifiers (e.g. internet address) to ad segments.).
Terem does not disclose determining, by a first device, a failure to access a manifest associated with a plurality of content segments generated by a second device; determining, based on determining the failure to access the manifest, a plurality of identifiers stored in the plurality of content segments and indicative of different types of manifest fields.
Gordon discloses that it was known to determine a failure to access a manifest associated with a plurality of content segments and determining, based on determining the failure to access the manifest, a plurality of identifiers stored in the plurality of content segments and indicative of different types of manifest fields (See Fig 8A and 8B determining metrics for deliver of video segments and based on performance metrics new requests for 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Terem with the known methods of Gordon predictably resulting in determining, by a first device, a failure to access a manifest associated with a plurality of content segments generated by a second device; determining, based on determining the failure to access the manifest, a plurality of identifiers stored in the plurality of content segments and indicative of different types of manifest fields by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving a user experience by updating manifest files to provide a stable viewing experience as suggested by Gordon.

Regarding claim 5, Terem and Gordon further disclose the method of claim 1, wherein generating the manifest file comprises adding, to the manifest file, data structure elements logically organizing the plurality of content segments for playback, wherein the data structure elements are determined based on the plurality of identifiers and comprise corresponding identifiers based on the plurality of identifiers (See [0030] [0039] [0058] manifest file mah use data structure to list video segment identifiers).




Regarding claim 7, Terem further discloses the method of claim 1, wherein the first device comprises one or more of an origin server, an edge device, a content delivery network device, or a content packager, and wherein the second device comprises one or more of a content ingest device or a content encoder ([0028] [0030] [0039] server 110 may read on an first device and the edge computing system re-encoding content may read on a second device).

	
Claim 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terem et al. (US 2021/0211748) in view of Gordon (US 2016/0127440) in view of Kwak et al. (US 2017/0048294).

Regarding claim 2 and 9, Terem discloses the method of claim 1, wherein the plurality of identifiers comprise one or more unique identifiers that are selected to be universally unique within a content system to facilitate generating corresponding manifest files (See [0039] segment identifiers may be any unique identifiers), and but does not explicitly disclose wherein the plurality of identifiers comprise one or more of a media presentation description identifier, a period identifier, an adaptation set identifier, or a representation identifier.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Terem with the known methods of Kwak predictably resulting in a plurality of identifiers to comprise one or more of a media presentation description identifier, a period identifier, an adaptation set identifier, or a representation identifier by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using known signaling techniques as suggested by Kwak.


Regarding claim 3 and 10, Terem and Kwak disclose the method of claim 2, further comprising: 
determining, for each of the one or more unique identifiers, a list of content segments, of the plurality of content segments, that are associated with the corresponding unique identifier (See Terem [0030] [0039]); and
determining, based on the plurality of identifiers, one or more of an adaptation set
element or a period element associated with the list of content segments, wherein generating the manifest file comprises generating a data structure identifying the list of content segments .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terem et al. (US 2021/0211748) in view of Gordon (US 2016/0127440) in view of Kwak et al. ((US 2016/0048294) in further view of Hannuksela et al. (US 2021/0227231).

Regarding claim 4, Terem discloses the method of claim 2, but do not explicitly disclose wherein the plurality of content segments comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality of content segments following the initialization segment comprise only a portion of the plurality of identifiers, and wherein the portion of the plurality of identifiers comprises a corresponding one of the one or more unique identifiers.
Hannuksela discloses that it was known for a plurality of content segments to comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality of content segments following the initialization segment comprise only a portion of the plurality of identifiers, and wherein the portion of the plurality of identifiers comprises a corresponding one of the one or more unique identifiers (See Fig 5 and [0236] [0239] [0250-0251]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Terem with the known methods of Hannuksela predictably resulting in the plurality of content segments comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality .


Claim 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terem et al. (US 2021/0211748) in view of Su et al. (US 10,057,366).

Regarding claim 15, Terem discloses a method comprising: determining, by a first device, a plurality of content segments associated with a content asset ([0030] and [0039] generating a manifest file contains segments according to a requested content.);
determining, for at least one of the plurality of content segments, a plurality of identifiers, wherein the plurality of identifiers facilitate generating a manifest file comprising data for playback of the plurality of content segments (See [0030] and [0039] Manifest file contains identifiers for requested streaming video content as well as identifiers (e.g. internet address) to ad segments.);
sending, to a second device, the plurality of content (See [0030] [0039] providing requested segments to the edge device ).

Su discloses that it was known known to store identifiers with corresponding content segments (See Col 4 line 15-40).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Terem with the known methods of Su predictably resulting in causing the plurality of identifiers to be stored in the at least one of the plurality of content segments by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a system to determine which segments are referenced as suggested by Su.

Regarding claim 18, Terem further discloses the method of claim 15, wherein sending, to the second device, the plurality of content segments comprising the stored plurality of identifiers comprises sending, to the second device, the plurality of content segments without sending a manifest file for playback of the plurality of content segments (See [0030] request may cause a server 110, i.e., a first device, to provide a player with a manifest file.  The player may communicate with an edge computing system, i.e., a second device, to request various segments as listed in the manifest file.  The edge computing system may obtain video segments from the server 110, i.e., server sending to the second device the plurality of content segments without sending a manifest file to the second device. ).



Regarding claim 20, Terem further discloses the method of claim 15, wherein the second device comprises one or more of an origin server, an edge device, a content delivery network device, or a content packager, and wherein the first device comprises one or more of a content ingest device or a content encoder (See [0030] [0039] The player may communicate with an edge computing system, i.e., a second device, to request various segments as listed in the manifest file.  The edge computing system may obtain video segments from the server 110, i.e., server sending to the second device the plurality of content segments without sending a manifest file to the second device. Where the server reads on a first device which is an ingest device for storing the video content and an encoder sending encoded content based on the video content requests.).


	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terem et al. (US 2021/0211748) in view of Su et al. (US 10,057,366) in view of Kwak et al. (US 2016/0048294).


Kwak discloses that it was known for a plurality of identifiers to comprise one or more of a media presentation description identifier, a period identifier, an adaptation set identifier, or a representation identifier (see [0196] [0234][0858] [1204]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Terem with the known methods of Kwak predictably resulting in a plurality of identifiers to comprise one or more of a media presentation description identifier, a period identifier, an adaptation set identifier, or a representation identifier by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using known signaling techniques as suggested by Kwak.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terem et al. (US 2021/0211748) in view of Kwak et al. (US 2016/0048294) in further view of Hannuksela et al. (US 2021/0227231).


Hannuksela discloses that it was known for a plurality of content segments to comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality of content segments following the initialization segment comprise only a portion of the plurality of identifiers, and wherein the portion of the plurality of identifiers comprises a corresponding one of the one or more unique identifiers (See Fig 5 and [0236] [0239] [0250-0251]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Terem with the known methods of Hannuksela predictably resulting in the plurality of content segments comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality of content segments following the initialization segment comprise only a portion of the plurality of identifiers, and wherein the portion of the plurality of identifiers comprises a corresponding one of the one or more unique identifiers by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using known signaling techniques as suggested by Hannuksela.


	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terem et al. (US 2021/0211748) in view of Su et al. (US 10,057,366) in view of Kwak et al. (US 2016/0048294) in further view of Hannuksela et al. (US 2021/0227231).

Regarding claim 17, Terem and Kwak disclose the method of claim 16, but do not explicitly disclose wherein the plurality of content segments comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality of content segments following the initialization segment comprise only a portion of the plurality of identifiers, and wherein the portion of the plurality of identifiers comprises a corresponding one of the one or more unique identifiers.
Hannuksela discloses that it was known for a plurality of content segments to comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality of content segments following the initialization segment comprise only a portion of the plurality of identifiers, and wherein the portion of the plurality of identifiers comprises a corresponding one of the one or more unique identifiers (See Fig 5 and [0236] [0239] [0250-0251]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Terem with the known methods of Hannuksela predictably resulting in the plurality of content segments comprise an initialization segment comprising the plurality of identifiers, and wherein content segments of the plurality of content segments following the initialization segment comprise only a portion of the plurality .

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425